MR. JUSTICE SANNER
delivered the opinion of the court.
The complaint in this ease is similar to that presented in Chicago, M. & St. P. Ry. Co. v. Murray, ante, p. 162, 174 Pac. 704, except that it involves,the block-signal system of the Northern Pacific Railway as the same traverses Stillwater county. The appellant treasurer of Stillwater county filed a general demurrer, which was overruled, and he, declining to plead further, suffered judgment to be entered according to the prayer of the complaint, from which judgment this appeal is taken.
Since, as the complaint avers, the block-signal system “is [1] located on the roadbed and adjacent to the track of said railroad, and is attached to the track and the rails thereof” in such a manner as to be operated automatically by passing trains, it comes within the rule announced in the Murray decision relative to the trolley line, and is assessable by the state board of equalization, and not by the county assessor.
The judgment is therefore affirmed.

Affirmed.

Mr. Chief Justice Brantly and Mr. Justice Holloway concur.